Name: 81/630/EEC: Commission Decision of 5 June 1981 authorizing the French Republic to apply intra-Community surveillance to imports of products originating in a non-member country which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-08-15

 Avis juridique important|31981D063081/630/EEC: Commission Decision of 5 June 1981 authorizing the French Republic to apply intra-Community surveillance to imports of products originating in a non-member country which have been put into free circulation in the Community and which may be the subject of protective measures under Article 115 of the Treaty (Only the French text is authentic) Official Journal L 231 , 15/08/1981 P. 0026****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 164 , 30 . 6 . 1980 , P . 20 . COMMISSION DECISION OF 5 JUNE 1981 AUTHORIZING THE FRENCH REPUBLIC TO APPLY INTRA-COMMUNITY SURVEILLANCE TO IMPORTS OF PRODUCTS ORIGINATING IN A NON-MEMBER COUNTRY WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN THE COMMUNITY AND WHICH MAY BE THE SUBJECT OF PROTECTIVE MEASURES UNDER ARTICLE 115 OF THE TREATY ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/630/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF , WHEREAS DECISION 80/47/EEC REQUIRES MEMBER STATES TO HAVE PRIOR AUTHORIZATION FROM THE COMMISSION BEFORE INTRODUCING INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED ; WHEREAS , BY DECISION 80/605/EEC ( 2 ), THE COMMISSION AUTHORIZED MEMBER STATES , IN SO FAR AS EACH IS CONCERNED , TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF CERTAIN IMPORTS ; WHEREAS , ON 18 AND 19 MAY 1981 , THE FRENCH GOVERNMENT REQUESTED INTRA-COMMUNITY SURVEILLANCE OF A CERTAIN NUMBER OF OTHER PRODUCTS ; WHEREAS THE INFORMATION GIVEN IN SUPPORT OF THESE APPLICATIONS HAS BEEN SUBJECTED TO CLOSE EXAMINATION BY THE COMMISSION , IN ACCORDANCE WITH THE CRITERIA LAID DOWN BY DECISIONS 80/47/EEC AND 80/605/EEC ; WHEREAS THE COMMISSION EXAMINED IN PARTICULAR WHETHER THE IMPORTS COULD BE MADE SUBJECT TO INTRA-COMMUNITY SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC , WHETHER INFORMATION WAS GIVEN AS REGARDS THE ECONOMIC DIFFICULTIES ALLEGED AND WHETHER DURING THE REFERENCE YEARS SET OUT IN DECISION 80/47/EEC THERE HAS BEEN DEFLECTION OF TRADE AND WHETHER INTRA-COMMUNITY LICENCE APPLICATIONS HAD BEEN SUBMITTED ; WHEREAS THIS EXAMINATION HAS SHOWN THAT THERE IS A RISK THAT THE IMPORTS SET OUT IN THE ANNEX HERETO ARE WORSENING OR PROLONGING THE EXISTING ECONOMIC DIFFICULTIES ; WHEREAS , THEREFORE , FRANCE SHOULD BE AUTHORIZED TO MAKE THESE IMPORTS SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL THE END OF 1981 ; WHEREAS , SINCE IMPORTS ARE INVOLVED WHICH ARE NOT CITED IN THE ANNEX , IT IS POSSIBLE TO MAKE LISTS OF IMPORTS PUT INTO FREE CIRCULATION AND TO LODGE REQUESTS FOR SURVEILLANCE AT A LATER STAGE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED TO INTRODUCE , UNTIL 31 DECEMBER 1981 AND IN ACCORDANCE WITH DECISION 80/47/EEC , INTRA-COMMUNITY SURVEILLANCE OF THE PRODUCTS SET OUT IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 5 JUNE 1981 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT **** ANNEX TEXTILE PRODUCTS FOR WHICH CATEGORIES HAVE BEEN ESTABLISHED ( 1 ) // // CATEGORY // COUNTRY OF ORIGIN // // 10 AND 11 // THE PEOPLE ' S REPUBLIC OF CHINA // 11 // HUNGARY , MACAO // 13 // THE PHILIPPINES // 21 // INDIA , PEOPLE ' S REPUBLIC OF CHINA // 24 // THE PEOPLE ' S REPUBLIC OF CHINA // 26 // SINGAPORE , PAKISTAN // 69 // SOUTH KOREA // 78 AND 81 // HONG KONG // 81 // MACAO // ( 1 ) SEE COMMISSION REGULATIONS ( EEC ) NO 3063/79 ( OJ NO L 347 , 31 . 12 . 1979 ) AND ( EEC ) NO 3061/79 ( OJ NO L 345 , 31 . 12 . 1979 ).